This was a suit by the appellees, H.R. and A. T. Mast, against the appellant, Max W. Hart, and others made defendants with him on two notes, and for the foreclosure of a deed of trust lien on certain land in Nacogdoches county. Upon trial appellees were awarded judgment for $4,697, that being the principal and accrued interest due on the notes at the date of judgment, and foreclosure of the deed of trust lien was also decreed. From that judgment Hart is the only defendant appealing.
We have examined appellant's brief, but have discovered no assignment of error to any action of the trial court, and therefore that court's judgment ought to be affirmed *Page 1100 
unless fundamental error is apparent on the face of the record.
Counsel for appellant has suggested fundamental error by contending that the petition of the plaintiffs was subject to the general demurrer interposed by appellant. Clearly, there is nothing in appellant's contention. The defects in the plaintiffs' petition that counsel would now point out could have only been reached by special exception.
It has been ordered that the judgment be affirmed.